840 F.2d 17
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.John JOHNSON, Plaintiff-Appellant,v.Judge George P. BALITSARIS, Defendant-Appellee.
No. 87-5741.
United States Court of Appeals, Sixth Circuit.
Feb. 19, 1988.

1
Before BOYCE F. MARTIN, Jr., and ALAN E. NORRIS, Circuit Judges, and JOINER, Senior District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Plaintiff, a Tennessee prisoner, appeals the judgment of the district court for the Eastern District of Tennessee which dismissed his 42 U.S.C. Sec. 1983 action for failure to state a claim on which relief can be granted.  In his complaint, the plaintiff claimed that the defendant had ignored his petition for a writ of habeas corpus for some five months after it was filed in the Knox County Court, Knox County, Tennessee.  Consequently, plaintiff requested as relief that the district court order an immediate hearing on the petition and enter a declaratory judgment that the plaintiff's due process and equal protections rights had been violated.  Instead, the district court, acting sua sponte, dismissed the plaintiff's complaint.


4
Our review of the record and the parties' briefs on appeal reveals that no present controversy exists between the parties.  The defendant has appointed counsel for plaintiff to assist him in pursuing his habeas petition.  Therefore, the sole issue raised by the plaintiff in this case is now moot.  Because this court has no authority to decide a moot issue, Ahmed v. University of Toledo, 822 F.2d 26 (6th Cir.1987), we now vacate the judgment of the district court pursuant to Rule 9(b)(6), Rules of the Sixth Circuit, and remand the case to the district court with instructions that it be dismissed as being moot.    See Preiser v. Newkirk, 422 U.S. 395, 403-04 (1975).



*
 The Honorable Charles W. Joiner, Senior U.S. District Judge for the Eastern District of Michigan, sitting by designation